DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shen Patent NO.: (US 10,551,892) in view of Sun et al. (Patent NO.: 8,201,009)
Regarding Claim 1 Shen discloses: A method comprising, in a chassis [Fig.1, Back up power system for dual in-line memory modules] configured to provide a common hardware infrastructure to a plurality of modular information handling systems [Fig.1-Fig.3 and Fig.7 ] inserted into the chassis: monitoring a health [col.9 line 60-68, The NVDIMM controller keep polling a status of backup power module 302 that indicates if backup power module is fully charged and ready for a power loss event] of a local energy storage device [Fig.3 and Fig.7, backup power modules for Memory modules 408] of a modular information handling system [Fig.2-Fig.3 and Fig.7 shows a modules information handling system] of the chassis during runtime of the modular information [col.9 line 60-68] and in the event of a power event [power loss event] of the chassis which triggers a persistent save operation [saving data from the from the volatile memory to non-volatile memory] for the plurality of modular information handling systems of the chassis: allowing the modular information handling system to participate in the persistent save operation if the local energy storage device of the modular information handling system is healthy; and disallowing the modular information handling system to participate in the persistent save operation if the local energy storage device of the modular information handling system is unhealthy. [Col.9 line 63-col.10 line15]  
	The NVDIMM controller may keep polling a status of backup power module 302 that indicates if backup power module 302 is fully charged and ready for a power loss to determine if memory module 408 can be in a non-volatile mode, which is a condition of memory module 408 when all data in volatile memories of memory module 408 can be stored or backed up into non-volatile memories of memory module 408 when a system power failure occurs so that all of the data or contents are protected and not lost.  If there is a system power failure and backup power module 302 is not ready yet, and memory module 408 is not in a non-volatile mode, data in volatile memories of memory module 408 may not be stored or backed up into non-volatile memories of memory module 408 because of backup power module 302 not ready yet.  A volatile mode is a condition of memory module 408 when the memory module 408 is not ready to get into a non-volatile mode yet, while data in volatile memories of memory module 408 may be lost when a system power failure occurs such that all of the data or contents are not in a protected state from a power loss.

Regarding Claim 1 Shen teaches monitoring the health of the storage device using NVDIMM controller. Shen does not explicitly teach monitoring the health of the storage device using a baseboard management controller.
However monitoring the health of a storage device using a baseboard management controller is well known in art as taught by Sun. [Fig.1, col.3, lines 10-26 lines 45-60 and claim 1. BMC 6 is connected between PMC4 and battery monitor 22] (Other references cited in the “Citation of Relevant Prior Art” section below that teaches using a BMC to monitor the health of a battery unit] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to replace the NVDIMM controller of Shen with a BMC to monitor the health of Shen’s battery because BMC is faster and cost effective.  
Regarding Claim 2 Shen discloses: disallowing the modular information handling system to participate in the persistent save operation comprises electrically decoupling the modular information handling system from a power rail of the chassis common to the modular information handling system and other of the plurality of modular information handling systems of the chassis. [Col.9 line 63-col.10 line15, when power is lost and backup power is not ready for a memory module that memory module will be disconnected from the rest of the memory module and other system hardware]  
Regarding Claim 3 Shen discloses: selectively setting or clearing a save operation participation flag responsive to monitoring of the health; and allowing or disallowing the modular information handling system to participate in the persistent save operation based on the save operation participation flag.  [Col.9 line 63-col.10 line15, backup power ready or backup power not ready]
Regarding Claim 4 Shen discloses: disallowing the modular information handling system to participate in the persistent save operation comprises disallowing the modular information handling system to participate in the persistent save operation at the beginning of the save operation.  [Col.9 line 63-col.10 line15, if the backup power is not ready data is not saved from the volatile to non-volatile memory]
Regarding Claim 5 Shen discloses: disallowing the modular information handling system to participate in the persistent save operation comprises disallowing the modular information handling system to participate in the persistent save operation after the save operation has begun.  [Col.9 line 63-col.10 line15, save operation triggers with power loss event and the data is not saved from the volatile to non-volatile memory if the backup power is not ready]
Claims 6 and 11 are having similar limitations to that of the method of claim 1. Accordingly, claims 6 and 11 are rejected under a similar rational as that of claim 1 above. 
Claims 7 and 12 are having similar limitations to that of the method of claim 2. Accordingly, claims 7 and 12 are rejected under a similar rational as that of claim 2 above. 
Claims 8 and 13 are having similar limitations to that of the method of claim 3. Accordingly, claims 8 and 13 are rejected under a similar rational as that of claim 3 above. 
Claims 9 and 14 are having similar limitations to that of the method of claim 4. Accordingly, claims 9 and 14 are rejected under a similar rational as that of claim 4 above. 
Claims 10 and 15 are having similar limitations to that of the method of claim 5.Accordingly, claims 10 and 15 are rejected under a similar rational as that of claim 5 above. 
Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jenne et al. (Pub NO.: 2017/0052716) teaches allowing or disallowing data save operation in the memory [Fig.1, item 104] based on the health of the storage [Fig.1, item 116] [Fig.2, item 226 [0032]-[0038]]
Sieber et al. (Pub NO.: US 2014/0298045) teaches monitoring battery status using baseboard management controller. [Fig.1, [0015] and [0025]-[0029]]  
Smedley et al. (Pub NO.: US 2015/0002099) teaches monitoring battery status using baseboard management controller. [[0016], [0025] and [0043]] 
Cheng et al. (Pub NO.: US2019/0129478) teaches monitoring battery status using baseboard management controller. [Claim 9] 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186